Exhibit 10.6

 

CONFIDENTIAL

 

September 10, 2004

 

[***]

[***]

Sumitomo Corporation

[***]

Tokyo 104-8610, Japan

Fax No. [***]

 

Re: Globalization of Distribution Relationship

 

Dear Mr. [***]:

 

This letter will serve to document the following agreements and understandings
reached between Sumitomo Corporation (“Sumitomo”) and Cree, Inc. (“Cree”) in
connection with the purchase and distribution by Sumitomo of LED and Wafer
Products pursuant to the terms of the Amended and Restated Distributorship
Agreement dated May 14, 2004 between Cree and Sumitomo, as amended by the letter
agreement between the parties dated July 12, 2004 (the “Distributorship
Agreement”):

 

1. The agreements and understandings set forth in this letter agreement (“Letter
Agreement”) will be subject to the terms and conditions of the Distributorship
Agreement, as modified by this Letter Agreement. Notwithstanding anything to the
contrary in the Distributorship Agreement, in the event of a conflict between
the terms and conditions of this Letter Agreement and those contained in the
Distributorship Agreement, the terms and conditions of this Letter Agreement
shall prevail. Except as expressly modified by this Letter Agreement, all other
terms and conditions of the Distributorship Agreement shall remain unchanged and
in full force and effect.

 

2. Effective as of September 20, 2004, Sumitomo Corporation of America (“SCOA”),
a wholly-owned subsidiary of Sumitomo organized under the laws of State of New
York and having its principal place of business at [***], shall become a party
to the Distributorship Agreement solely for the purpose of entering into
Individual Contracts for LED Products with Cree pursuant to Sections 7.1 and 7.2
of the Distributorship Agreement. All such Individual Contracts shall be
governed by and subject to the terms and conditions of the Distributorship
Agreement, as amended by this Letter Agreement, including, without limitation,
Section 8 of the Distributorship Agreement regarding Product pricing. Without
limiting SCOA’s obligations to perform under and in accordance with such
Individual Contracts, Sumitomo agrees to [***]. Individual Contracts entered
into between Cree and SCOA [***] will be applied toward Sumitomo’s purchase
commitment as provided in Section 9.1 of the Distributorship Agreement.

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 



--------------------------------------------------------------------------------

Sumitomo Corporation

   CONFIDENTIAL

September 10, 2004

Page 2 of 3

 

[***]. SCOA irrevocably delegates to Sumitomo the authority to make or receive
on behalf of SCOA all communications required or permitted to be given between
Cree and SCOA. Notwithstanding any language in this Letter Agreement or the
Distributorship Agreement to the contrary, Sumitomo will not [***] under this
Letter Agreement or the Distributorship Agreement to SCOA or to any other
Affiliate. By signing below, SCOA agrees to be bound by the provisions of this
Letter Agreement and the Distributorship Agreement, as amended by this Letter
Agreement, with respect to Individual Contracts entered into between SCOA and
Cree.

 

3. Notwithstanding SCOA becoming a party to the Distributorship Agreement as
provided above:

 

  (a) Cree will ship Products only to Territory A, Territory B or Territory C,
as provided in the Distributorship Agreement;

 

  (b) SCOA shall have no right to sell or distribute the LED Products within the
Territory and shall only be authorized to sell or transfer the LED Products to
Sumitomo for performance pursuant to the Distributorship Agreement; and

 

  (c) SCOA’s [***] in connection with the determination of prospective warranty
terms pursuant to Section 7.1(e), the [***] Reserve percentage pursuant to
Section 8.6(a), the Annual MPC pursuant to Section 9.2 or in connection with any
modification of and/or amendment to the Distributorship Agreement.

 

4. Sumitomo and SCOA hereby agree to Cree’s transfer or assignment of some or
all of its rights and obligations under the Distribution Agreement to an
Affiliate of Cree [***]. Cree will remain obligated for the performance of its
Affiliate pursuant to the terms of the Distributorship Agreement, and all sales
of Products by the Affiliate will be governed by and subject to the terms of the
Distributorship Agreement. Furthermore, the parties hereto agree that SCOA will
remain a party to the Distributorship Agreement solely for the purpose of
entering into Individual Contracts for LED Products with Cree. Cree will notify
Sumitomo when the [***] Affiliate is organized and its [***] is finalized, and
Sumitomo and Cree will work together in good faith to transition to the
designated Affiliate the applicable rights and obligations under the
Distributorship Agreement.

 

5. The Distributorship Agreement as amended hereby sets forth the entire
agreement between the parties hereto as to the subject matter hereof, and
supersedes any and all prior agreements, understanding, arrangements, promises,
representations, warranties, and/or any contracts of any form or nature
whatsoever, whether oral or in writing and whether explicit or implicit, which
may have been entered into prior to the execution hereof between the parties,
their officers, directors, or employees as to the subject matter hereof. None of
the parties hereto have relied upon any oral representation of the other
party(ies). Capitalized terms used herein without definition shall have the
meanings provided in the Distributorship Agreement.

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.



--------------------------------------------------------------------------------

Sumitomo Corporation

   CONFIDENTIAL

September 10, 2004

Page 3 of 3

 

If you and SCOA are in agreement with the foregoing, please sign below on behalf
of Sumitomo and arrange for an authorized representative of SCOA to sign on its
behalf. When fully executed, please return a copy of the signed letter by to my
attention at [***]. When fully executed, this letter will serve as a binding
agreement between Cree, Sumitomo and SCOA with respect to the matters set forth
above.

 

Very truly yours,

CREE, INC.

/s/ [***]

[***]

[***]

 

ACKNOWLEDGED AND AGREED:

       

SUMITOMO CORPORATION

     

SUMITOMO CORPORATION OF

AMERICA

By:

 

/s/ [***]

     

By:

 

/s/ [***]

   

[***]

         

[***]

Date:

 

9/14/04

     

Date:

 

September 13, 2004

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.